        4:18-cv-03548-RBH        Date Filed 12/20/18       Entry Number 1       Page 1 of 5




                          IN THE UNITED STATED DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                      FLORENCE DIVISON

                                               C/A#



Roy Joffrion,                          )
                                       )
                Plaintiffs,            )
                                       )
        Vs.                            )              COMPLAINT
                                       )
United States of America,              )
                                       )
                Defendant.             )
                                       )

        Mr. Joffrion, complaining of the defendant herein, alleges:

   1.           That Mr. Joffrion is a citizen and resident of Harnett County, State of North

        Carolina.

   2.           That this is an action arising under the Federal Tort Claims Act, 28 USCA §2671

        et. seq. This court is vested with jurisdiction pursuant to §1346(b), Title 28 of the United

        States Code.

   3.           That the Defendant is the United States Government.

   4.           On or about Sunday, September 12, 2015, Mr. Joffrion was the operator of a

        Harley Davidson motorcycle traveling northbound on US Hwy 701 near the City of

        Conway, County of Horry, State of South Carolina. On the same date, Carolyn M. Cole,

        an employee of the United States Post Office employed as a rural mail carrier, was

        operating her automobile while acting within the scope of her employment and delivering

        her mail to various locations along US Hwy 701 south of Conway, South Carolina.

                                                  1
     4:18-cv-03548-RBH        Date Filed 12/20/18       Entry Number 1         Page 2 of 5




5.          At or about 14:00 hours, as Mr. Joffrion was lawfully traveling on US Hwy 701

     south of Conway, South Carolina, Defendant’s United States Post Office employee failed

     to yield the right of way to Mr. Joffrion’s motorcycle as well as other motorcycles

     traveling in front of and behind Mr. Joffrion’s motorcycle, making contact with Mr.

     Joffrion’s motorcycle and others in the group and causing several of them to swerve to

     avoid colliding with Carolyn Cole’s vehicle and other motorcyclists in the group. That as

     a result of the collision and evasive actions in attempts to avoid collision, Mr. Joffrion

     spilled onto the roadway and sustained major and permanent injuries.

6.          On August 3, 2017, Mr. Joffrion submitted his claim to the US Postal Service, PO

     Box 929331, Columbia SC 29292-9331; that more than six (6) months have elapsed since

     the submission of Mr. Joffrion’s claim. On April 10, 2018, Mr. Joffrion submitted his

     first amended claim to the US Postal Service to increase the amount demanded; that more

     than six (6) months has not elapsed since the submission of Mr. Joffrion’s first amended

     claim.. Plaintiff has never received a final notice of denial of claim by the agency to

     which it was presented despite due demand by Plaintiff.

7.          That Defendant, through its agent, servant and employee, was negligent, reckless,

     willful and wanton in one or more of the following particulars:

            a)      In driving her vehicle into and against Mr. Joffrion’s motorcycle;

            b)      In failing to keep a proper lookout;

            c)      In failing to keep her vehicle under proper control;

            d)      In failing to apply or timely apply breaks;

            e)      In failing to take the last clear chance to avoid the collision;

            f)      In failing to obey the traffic laws of the State of South Carolina;



                                               2
4:18-cv-03548-RBH         Date Filed 12/20/18      Entry Number 1        Page 3 of 5




       g)      In failing to yield the right of way to Mr. Joffrion’s motorcycle;

       h)      In operating her vehicle in such a manner as to indicate either a willful or

wanton disregard for the safety of persons, and particularly Mr. Joffrion;

       i)      In other manners to be proved at trial.

8.     In failing to use the degree of care and caution that a reasonable and prudent

person would have used under the circumstances then and there prevailing; all of which

directly and proximately caused Mr. Joffrion to suffer serious and permanent injuries.

9.     That as a direct and proximate result of the Carolyn Cole’s negligence,

recklessness, willfulness and wantonness, Mr. Joffrion suffered the following damages:

       a)      Mr. Joffrion was committed to the hospital and will be required to seek

medical treatment in the future;

       b)      Mr. Joffrion was confined to the care and treatment of skilled physicians

and nurses; that Plaintiff is presently being treated by such persons and will continue to

receive treatment from them in the future; that Mr. Joffrion has expended large sums of

money for such treatment and will be obligated to expend even more money in the future

for such care and treatment;

       c)      Mr. Joffrion was hindered and prevented, and in the future will be

hindered and prevented from transacting and attending to his necessary and lawful affairs

since the date of the collision and loss and was deprived of gains, profits, salaries,

pleasures, advantages and earning capacity and ability which Mr. Joffrion would have

otherwise derived and acquired;

       d)      Mr. Joffrion has in the past and present and will continue in the future to

be put to great expense for medicine and drugs;



                                          3
4:18-cv-03548-RBH        Date Filed 12/20/18       Entry Number 1       Page 4 of 5




       e)      Mr. Joffrion has expended large sums of money in the past and present for

transportation to and from the doctor’s office and hospitals and will continue to have such

expenses in the future for consultations and treatment;

       f)      Mr. Joffrion’s previous good health has been permanently impaired; and

       g)      Mr. Joffrion has suffered a loss of wages and in the future will suffer a

loss of wages due to the injuries received.

10.    That Mr. Joffrion is informed and believes that he is entitled to an award of actual

damages.

       WHEREFORE, Mr. Joffrion requests judgment against the Defendant, the United

States of America in the amount of $10,000,500.00 actual damages and for such other

and further relief as this court deems just and proper.




                                              /s/ John D. Hudson
                                              John D. Hudson, USDC ID: 1993
                                              Hudson & Graham Law Offices
                                              PO Box 70218
                                              Myrtle Beach, SC 29572
                                              Ph: 843.692.9889; Fax: 843.692.9190
                                              E: hudsonlaw@hudsonlawoffice.com


                                              /s/     John D. Hudson Jr.
                                              John D. Hudson, Jr., USDC ID: 7580
                                              John E. Cuttino, USDC ID: 394
                                              GALLIVAN, WHITE & BOYD, P.A.
                                              1201 Main Street, Suite 1200 (29201)
                                              Post Office Box 7368 (29202)
                                              Columbia, SC
                                              Ph: 803-724-1777; Fax: 803-779-1767
                                              E: jhudson@gwblawfirm.com
                                              Ph: 803-724-1714; Fax: 803-779-1767
                                              E: jcuttino@gwblawfirm.com



                                          4
4:18-cv-03548-RBH   Date Filed 12/20/18   Entry Number 1    Page 5 of 5




                                     /s/    Gene M. Connell, Jr.
                                     Gene M. Connell Jr., USDC ID: 236
                                     KELAHER, CONNELL & CONNOR, P.C.
                                     The Courtyard Suite 209
                                     1500 U.S. Highway 17 North
                                     Post Office Drawer 14547
                                     Surfside Beach, SC 29587
                                     Ph: 843-238-5648; Facsimile: 843-238-5050
                                     E: gconnell@classactlaw.net




Myrtle Beach, SC                     ATTORNEYS FOR PLAINTIFFS

December 19, 2018




                                 5
